Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian H. Tompkins on 07/01/2022.
In the claims, amend the claims as indicated below:
	17. (Currently Amended) A system for electronic document processing comprising: a computing processor;
a workflow engine, implemented by the computing processor, configured to: 
receive, from an application, a workflow request for an electronic document comprising electronic document data comprising material data provided by an initiator user;
SA51568-31-0004159.051568request an initiator digital signature for the electronic document, the initiator digital signature comprising a digital signature of the material data provided by the initiator user; 
receive the initiator digital signature; identify a workflow defining one or more reviewer users to review the electronic document and a processor user to conduct processing of the electronic document;
for each of the one or more reviewer users:
obtain the electronic document and a given digital signature of the material data of the electronic document;
conduct a verification operation comprising:
extracting un-verified material data from the electronic document;
extracting verified material data from the given digital signature; and comparing the un-verified material data to the verified material data to determine that the un-verified material data and the verified material data match;
in response to determining that the un-verified material data and the verified material data match, provide the electronic document for review by the reviewer user;
receive an approval notice comprising an indication of approval of the electronic document by the reviewer user;
in response to receiving the approval notice, request a reviewer digital signature for the electronic document, the reviewer digital signature comprising a digital signature of the material data provided by the reviewer user;
receive the reviewer digital signature; and
in response to receiving the reviewer digital signature, determine that the reviewer user has approved the electronic document;
determine that all of the one or more reviewer users have approved the electronic document; and 
in response to the workflow engine determining that all of the one or more reviewer users have approved the electronic document, provide the electronic workflow document for processing by the processor user.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“the workflow engine, for each of the one or more reviewer users:
obtaining the electronic document and a given digital signature of the material data of the electronic document;
conducting a verification operation comprising:
extracting un-verified material data from the electronic document; extracting verified material data from the given digital signature; and comparing the un-verified material data to the verified material data to determine that the un-verified material data and the verified material data match;
in response to determining that the un-verified material data and the verified material data match, providing the electronic document for review by the reviewer user;
receiving an approval notice comprising an indication of approval of the electronic document by the reviewer user;
in response to receiving the approval notice, requesting a reviewer digital signature for the electronic document, the reviewer digital signature comprising a digital signature of the material data provided by the reviewer user;
receiving the reviewer digital signature; and
SA51568-27-0004159.051568in response to receiving the reviewer digital signature, determining that the reviewer user has approved the electronic document”.

The closest prior art (Martin et al: US 2003/0217264 A1) discloses similar
features of workflow management with respect to workflow authorization, document processing management (pars. [0020-0022], figures 3-5). However, Martin et al do not explicitly teach:
“the workflow engine, for each of the one or more reviewer users:
obtaining the electronic document and a given digital signature of the material data of the electronic document;
conducting a verification operation comprising:
extracting un-verified material data from the electronic document; extracting verified material data from the given digital signature; and comparing the un-verified material data to the verified material data to determine that the un-verified material data and the verified material data match;
in response to determining that the un-verified material data and the verified material data match, providing the electronic document for review by the reviewer user;
receiving an approval notice comprising an indication of approval of the electronic document by the reviewer user;
in response to receiving the approval notice, requesting a reviewer digital signature for the electronic document, the reviewer digital signature comprising a digital signature of the material data provided by the reviewer user;
receiving the reviewer digital signature; and
SA51568-27-0004159.051568in response to receiving the reviewer digital signature, determining that the reviewer user has approved the electronic document”.

	Another close prior art, McCabe et al (US 2011/0276875 A1), discloses similar features of document management with respect to document reviewing process with users’ authorization (pars. [0033-0034], fig. 4). However, McCabe et al do not explicitly teach:
“the workflow engine, for each of the one or more reviewer users:
obtaining the electronic document and a given digital signature of the material data of the electronic document;
conducting a verification operation comprising:
extracting un-verified material data from the electronic document; extracting verified material data from the given digital signature; and comparing the un-verified material data to the verified material data to determine that the un-verified material data and the verified material data match;
in response to determining that the un-verified material data and the verified material data match, providing the electronic document for review by the reviewer user;
receiving an approval notice comprising an indication of approval of the electronic document by the reviewer user;
in response to receiving the approval notice, requesting a reviewer digital signature for the electronic document, the reviewer digital signature comprising a digital signature of the material data provided by the reviewer user;
receiving the reviewer digital signature; and
SA51568-27-0004159.051568in response to receiving the reviewer digital signature, determining that the reviewer user has approved the electronic document”.


Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the above limitations. Therefore, a Prima Facie Case of Obviousness cannot be established.

	Claims 9 and 17 are allowed for similar reason as claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165.